t c memo united_states tax_court randy l moore petitioner v commissioner of internal revenue respondent docket no filed date randy l moore pro_se jeanne gramling for respondent memorandum findings_of_fact and opinion morrison judge respondent the irs issued a notice_of_deficiency for the tax_year to randy l moore determining an income-tax deficiency of dollar_figure and a sec_6662 a accuracy- 1all section references are to the internal_revenue_code as in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure related penalty of dollar_figure in the notice the irs concluded that moore failed to report dollar_figure of wages and dollar_figure of gambling income the irs also disallowed a dollar_figure education credit the parties now stipulate that moore earned dollar_figure of unreported wages not dollar_figure as the notice determined and moore is entitled to an additional withholding credit of dollar_figure which he failed to claim on his tax_return in addition the irs concedes that moore reported the dollar_figure of gambling income on a schedule c profit or loss from business moore actually reported dollar_figure of gambling income but he does not contest the irs’s assertion that his gambling income was only dollar_figure moore also reported dollar_figure of gambling expenses on the schedule c of this dollar_figure the irs concedes that dollar_figure can be deducted as wagering losses under sec_165 however the irs contends that the dollar_figure must be classified as an itemized_deduction not a business- expense deduction and the remaining dollar_figure of the dollar_figure in reported gambling expenses did not constitute wagering losses and should be disallowed because moore was not a professional gambler professional gambler refers to an individual who is engaged in the trade_or_business of gambling within the meaning of sec_162 and sec_62 the issues for decision are was moore a professional gambler in we find he was not is moore liable for the sec_6662 accuracy- related penalty we find he is liable if rule_155_computations show a substantial_understatement_of_income_tax moore’s entitlement to the dollar_figure education credit is a computational issue that will be resolved under rule findings_of_fact some facts are stipulated and they are so found moore resided in north carolina when he filed the petition in moore worked hours a week as a traveling x-ray technician in this capacity he earned dollar_figure from three different employers moore started gambling in and continued to gamble frequently from to the timing of his casino visits depended on the shifts he was assigned as an x-ray technician when he gambled he primarily played slot machines moore gambled frequently in but did not keep a schedule of his casino visits nor did he keep records of his gambling transactions as a result the only documents that record 3moore said that he called the irs in to ask how to keep track of his gambling_losses and that the irs told him he could use bank statements moore claimed to have kept bank statements as records of his gambling transactions but he did continued moore’s gambling activities for are the forms w-2g certain gambling winnings issued by two casinos the forms in total show gross gambling winnings of dollar_figure for on his tax_return moore reported dollar_figure of wages and claimed a dollar_figure standard_deduction he attached a schedule c on which he stated that his principal business was pro gambling that he earned dollar_figure of gambling income and that he incurred dollar_figure of gambling expenses he divided the dollar_figure of gambling expenses as follows type of expense amount claimed car and truck rent or lease--other business property supplies travel meals and entertainment utilities other-- bad_debt total dollar_figure big_number big_number big_number big_number big_number continued not present any bank statements as evidence 4other documents from the two casinos purportedly have more data on moore’s gambling activities but we do not find the documents comprehensible or reliable 5as noted above the irs asserts that moore’s gambling income was only dollar_figure which moore does not contest he claimed a net schedule c loss of dollar_figure dollar_figure income - dollar_figure expenses which reduced his gross_income by dollar_figure the parties dispute whether moore was a professional gambler in moore argues that he was a professional gambler and that thus he can deduct the entire dollar_figure of gambling expenses on schedule c the irs concedes that moore can deduct dollar_figure of the expenses as wagering losses under sec_165 but the irs contends that moore was not a professional gambler and that therefore the dollar_figure deduction for wagering losses should be an itemized_deduction not a business-expense deduction and the remaining dollar_figure of gambling expenses is not deductible opinion i procedural issues a rule the notice_of_deficiency took no position on whether moore was a professional gambler the irs remedied this failure in the answer where it alleged that moore was not a professional gambler rule a required moore to file a reply within 6gambling expenses other than wagering losses can be deducted under sec_162 if the taxpayer is a professional gambler the irs argues that because moore was not a professional gambler in he cannot deduct gambling expenses other than wagering losses 7the irs also notes that if moore was not a professional gambler he should have reported the dollar_figure of gambling income as other income on form_1040 u s individual_income_tax_return rather than as business income on schedule c days of service of the answer when moore did not file a reply the irs moved for an order deeming him to have admitted certain allegations in the answer including the allegation that he was not a professional gambler in response we notified moore that if he did not file a reply to the answer by date we would grant the irs’s motion and deem admitted the allegations in the answer moore did not file a reply by date we need not address the effect of moore’s failure to reply as explained below the trial record shows that moore was not a professional gambler thus the result does not depend on whether moore has admitted this fact b burden_of_proof although taxpayers generally have the burden_of_proof the irs has the burden_of_proof on matters first raised in the answer rule a for this reason the irs concedes that it has the burden of proving moore was not a professional gambler ii whether moore was a professional gambler in moore’s gambling expenses can be divided into two categories wagering losses ie the costs of wagers and gambling expenses other than wagering losses eg the cost of traveling to a casino wagering losses are deductible only to the extent of wagering gains ie winning bets sec_165 this restriction applies even to professional gamblers 136_tc_81 gambling expenses other than wagering losses are not subject_to the restriction id pincite such expenses are deductible under sec_162 if the taxpayer is a professional gambler see sec_162 all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business mayo v commissioner supra pincite to be a professional gambler the taxpayer must have engaged in gambling for profit sec_183 b and c sec_1_183-2 income_tax regs 480_us_23 sec_1_183-2 income_tax regs lists nine factors to consider in determining whether the taxpayer had a profit_motive no one factor is dispositive id moore did not engage in gambling for profit this conclusion is supported by each of the relevant profit-motive factors listed in sec_1_183-2 income_tax regs the fourth factor is irrelevant manner in which the taxpayer carries on the activity moore did not carry on his gambling activity in a businesslike manner he did not maintain records of his gambling transactions or attempt to improve his profitability see supra note and accompanying text 8the factors in sec_1_183-2 income_tax regs are not the only ones a court may consider sec_1_183-2 income_tax regs the expertise of the taxpayer or his advisors moore did not study gambling or consult gambling experts in preparation for his casino visits the time and effort expended by the taxpayer in carrying on the activity moore’s primary activity was working full time as an x-ray technician although he gambled frequently the places he gambled and the time he devoted to gambling depended on his work schedule as an x-ray technician expectation that assets used in activity may appreciate in value this factor is irrelevant moore’s gambling did not involve assets that he held for potential appreciation in value the success of the taxpayer in carrying on other similar or dissimilar activities moore had no history of success with business activities besides working as an x-ray technician and delivering food there is no evidence that his success in these fields paved the way for success as a gambler the taxpayer’s history of income or losses with respect to the activity moore conceded that gambling has never been profitable for him 9moore claimed to have read a couple books on gambling but he did not study the subject in depth the amount of occasional profits if any which are earned as moore conceded his gambling has never been profitable the financial status of the taxpayer moore earned dollar_figure in by working as an x-ray technician he derived the bulk of his income from this work cf commissioner v groetzinger supra pincite taxpayer gambled as a livelihood elements of personal pleasure or recreation moore’s gambling involved elements of personal pleasure and recreation he started gambling because he needed an activity to occupy his leisure time he at least partially enjoyed gambling because moore was not a professional gambler in he cannot deduct dollar_figure of his claimed gambling expenses--the amount by which his gambling expenses exceed gambling income he is entitled only to a dollar_figure deduction for wagering losses which must be classified as an itemized_deduction because it is not a business_expense see sec_165 sec_63 sec_62 because the irs concedes the deductibility of dollar_figure as wagering losses we need not address whether moore has substantiated his gambling expenses iii sec_6662 accuracy-related_penalty the irs determined that moore is liable for a sec_6662 accuracy-related_penalty for substantial_understatement_of_income_tax sec_6662 imposes a 20-percent penalty on any part of an underpayment that is attributable to a substantial_understatement_of_income_tax sec_6662 and b generally an understatement is the excess of the tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds dollar_figure and percent of the tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs under two exceptions an understatement may be reduced for purposes of calculating whether it is substantial an understatement is reduced by any part of the understatement attributable to an item whose tax treatment has substantial_authority or an item that was adequately disclosed and whose tax treatment has a reasonable basis sec_6662 also an exception to the accuracy-related_penalty applies to any part of an underpayment for which there was reasonable_cause and good_faith sec_6664 under sec_7491 the irs has the burden of production for penalties see 116_tc_438 stating that the irs must produce sufficient evidence indicating that it is appropriate to impose the penalty but that the irs need not introduce evidence on exceptions to the penalty we find that the irs has met its burden if rule_155_computations show moore has a substantial_understatement_of_income_tax see jarman v commissioner tcmemo_2010_285 slip op pincite the parties have not addressed who has the burden_of_proof on the various factual issues affecting moore’s liability for the penalty including whether an exception to the penalty applies we need not determine which party has the burden_of_proof because we find that the necessary facts are supported by a preponderance_of_the_evidence first moore improperly claimed dollar_figure of gambling expenses as a business-expense deduction instead moore should have claimed dollar_figure as an itemized_deduction see supra part ii second as the parties stipulated moore failed to report dollar_figure of wages taking these errors into account moore understated his income_tax this understatement is substantial if rule_155_computations show it exceeds dollar_figure and percent of the tax required to be shown on the return no exceptions to the substantial_understatement_penalty apply moore lacked substantial_authority for claiming to be a professional gambler see sec_1_6662-4 income_tax regs substantial_authority for the tax treatment of an item exists only if the weight of supporting authorities is substantial in relation to the weight of contrary authorities the only authority moore cited was a supreme court case presumably 480_us_23 which he said supported the notion that he was a professional gambler because he gambled full time but moore’s situation differs from that of the taxpayer in groetzinger see sec_1_6662-4 income_tax regs an authority is not relevant if materially distinguishable on its facts the taxpayer in groetzinger gambled to hours a week for weeks during the year at issue and had no other employment commissioner v groetzinger supra pincite moore in contrast worked hours a week as an x-ray technician and gambled during his personal time likewise moore lacked a reasonable basis for claiming to be a professional gambler see sec_1_6662-3 income_tax regs reasonable basis is generally satisfied if a return position is reasonably based on an authority listed in sec_1_6662-4 income_tax regs which includes court cases his position is not reasonably based on groetzinger or any other authority moore lacked both reasonable_cause and good_faith for claiming to be a professional gambler he made little effort to determine the proper tax treatment of his gambling activity see sec_1_6664-4 income_tax regs most important factor for reasonable_cause and good_faith exception is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability he determined that he was a professional gambler in merely because he had seemingly large gross winningsdollar_figure moore gave no reason for failing to report dollar_figure of wages on his tax_return we conclude that moore is liable for a sec_6662 accuracy-related_penalty if rule_155_computations show a substantial_understatement_of_income_tax to reflect the foregoing decision will be entered under rule 10moore’s gross winnings were offset by significant losses as stated earlier moore had no history of net_income from gambling at trial moore referenced an unnamed supreme court case presumably 480_us_23 to support his position but he admitted he had not read the opinion before filing his tax_return he also researched the definition of professional on the irs website but he did not do this until his return came under audit
